DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is below the 50-150.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-35 are objected to because of the following informalities:  the preambles stating "An apparatus..." should recite "A system..." due to the set of elements (i.e. the microstimulator, external patient support, etc.) working in tandem to achieve a desired result.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US 20010010010 A1) in view of Pianca (US 20050165465 A1).
Re. claim 21, Richmond discloses an apparatus comprising: a therapy device arranged to be implanted within a head/neck region of a patient (paragraph 0047 – implantable microstimulator 10 implanted in neck region), comprising: a microstimulator including a housing to encapsulate at least: stimulation circuitry (paragraph 0048 – “The controller 24 transmits data specifying the stimulation parameters to reassert or modify the stimulation pulses that will be generated when the BION-3 implants are operating”); a rechargeable power element (paragraph 0048 – “…in FIGS. 1, 2 or 3, one or more BION 3 implant devices 10 use energy stored in their rechargeable batteries to stimulate motor and/or sensory nerves at target sites”); and a control portion including a therapy manager arranged to control the stimulation circuitry based on at least control information (paragraph 0048 – “The controller 24 transmits data specifying the stimulation parameters to reassert or modify the stimulation pulses that will be generated when the BION-3 implants are operating”); at least one stimulation electrode (paragraph 0016); a patient support external to the patient and including coils and an external power element (figure 1, patent support 20 with coil 26 that is connected to a controller 24 that receives its power from conventional power lines [paragraph 0048]); and a charging station external to the patient and adapted to wirelessly transmit to the microstimulator and via the coils: power from the external power element to the rechargeable power element (figure 4). Although Richmond does not explicitly disclose at least one external sensor external to the patient to sense physiologic information comprising respiratory information, wherein the control information is based at least partially on the sensed respiratory information; and wirelessly transmitting the sensed physiologic information from the at least one external sensor, Richmond discloses in figure 5 and paragraph 0032 a microstimulator with “a built-in sensor that is able to sense a blocked airway”, after which the other microstimulator device then “initiates a stimulation sequence aimed at unblocking the airway passage” and in paragraph 0049 – “bedside controller 24 transmits stimulation commands to one or more of the BION-2 implant devices. Data transmission in both directions is conveyed via a transmission coil 26 placed under the sleeping patient, for example in the pillow or mattress cover 20”. It also reminded that a particular placement of an element [is] held to be an obvious matter of design choice” as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the sensor as taught by Richmond external to the patient in order to communicate signals to the microstimulator.
Richmond does not explicitly disclose a flexible lead extending between, and electrically connecting, the at least one stimulation electrode and the microstimulator, but Pianca discloses a microstimulator system 10 which includes a lead 16 used to provide stimulation or sensing (paragraph 0029), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the leas as taught by Pianca into the system of Richmond in order to provide stimulation to the electrodes/patient. 

RE. claim 22, Richmond further discloses wherein the charging station forms part of the patient support (figure 4).

RE. claim 23, Richmond further discloses wherein the implantable therapy device is sized to be fully implantable via a single incision (paragraph 0039 – “Typically, the microstimulator is housed within a tubular housing having a diameter no greater than about 3-4 mm, preferably only about 1.5 mm, and a length no greater than about 10-12 mm”).

RE. claim 25, Richmond further discloses a second electrode mounted on the housing (paragraph 0016 – “At least two electrodes on the outside of the package for the application of stimulation current to surrounding tissue”).

RE. claim 28, Pianca further discloses a cuff electrode which includes the at least one stimulation electrode (paragraph 0029 – “The remote electrode 14 may be fabricated to have a number of different shapes, e.g., a ball electrode, a cylindrical electrode, a disc electrode, a flat rectangular electrode, or an electrode curved around a surface of a nerve cuff”).  

Re. claim 29, although the combined invention does not explicitly teach the implantable therapy device excludes a sensor, it is reminded that a particular placement of an element [is] held to be an obvious matter of design choice” as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the sensor as taught by Richmond external to the patient and excluded from the implantable device in order to communicate signals to the microstimulator.

RE. claim 30, Richmond further discloses wherein the implantable therapy device comprises at least one internal sensor, which comprises at least one of: an accelerometer; an acoustic sensor; an EMG sensor; and a piezo electric sensor (paragraph 0032 - a microstimulator with “a built-in sensor that is able to sense a blocked airway”, after which the other microstimulator device then “initiates a stimulation sequence aimed at unblocking the airway passage” and in paragraph 0049 – “bedside controller 24 transmits stimulation commands to one or more of the BION-2 implant devices. Data transmission in both directions is conveyed via a transmission coil 26 placed under the sleeping patient, for example in the pillow or mattress cover 20”).

RE. claim 31, Richmond further discloses the patient support comprises the coils and the external power element (figure 1, patent support 20 with coil 26 that is connected to a controller 24 that receives its power from conventional power lines [paragraph 0048]).

RE. claim 32, Richmond further discloses wherein the charging station comprises a continuous charging function by which the external power element is to automatically charge the implantable therapy device (paragraph 0012 – “receive power and programming (control) signals by inductive or RF coupling from an external transmitter, either during actual use by the sleeping patient or during recharging periods in the awake patient.”).

RE. claim 33,  Richmond further discloses wherein the rechargeable power element of the implantable therapy device comprises a storage portion to store energy sufficient to apply stimulation therapy for at least one overnight therapy period (paragraph 0018 – “Means for temporary storage of electrical power within the microstimulator.”; paragraph 0030 – “control and/or energy signals may be sent to control and/or energy-storage elements within an implantable microstimulator during sleep (FIG. 2) and during non-sleep (FIG. 3) conditions”), the method optionally comprising: a hand-held external charging device adapted to transmit power to the rechargeable power element and to be received in the storage portion of the rechargeable power element of the implantable therapy device.

RE. claim 34, Pianca further discloses wherein the implantable therapy device comprises a mechanical fixation mechanism to secure the housing of the microstimulator within the subcutaneous environment of the patient relative to at least one of: a non-nerve, non-bony structure, wherein the non-bony structure optionally comprises the digastric tendon; and a non-nerve bony structure (paragraph 0033 – “lead and/or remote electrode 14 may further include a means of fixation to anchor the lead and/or electrode adjacent to a target site”).

RE. claim 35, Richmond further discloses the patient support comprises at least one of a bed, a pillow, and a neck support (figure 1, patient support 20. Although the combined invention does not explicitly teach the patient support comprises the at least one external sensor, it is reminded that a particular placement of an element [is] held to be an obvious matter of design choice” as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the sensor as taught by Richmond external to the patient into the patient support in order to communicate signals to the microstimulator.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US 20010010010 A1) in view of Pianca (US 20050165465 A1) as applied to claims 21-23, 25, 28-35 above, and further in view of Loeb, Gerald E., et al. “BION TM System for Distributed Neural Prosthetic Interfaces.” Medical Engineering & Physics, vol. 23, no. 1, 2001, pp. 9–18, https://doi.org/10.1016/S1350-4533(01)00011-X.
Re. claim 24, The combine invention teaches the claimed invention except the housing includes a non-conductive material, but Loeb discloses the BionTM microstimulator comprising at least partially of the non-conductive material glass on page 10, column 1, “Each BION (BIOnic Neuron) microstimulator consists of a tiny, cylindrical glass capsule whose internal components are connected to electrodes sealed hermetically into its ends (Fig. 1)”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-conductive material as taught by Loeb into the combined invention in order to prevent electrical current flow through the housing.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US 20010010010 A1) in view of Pianca (US 20050165465 A1) as applied to claims 21-23, 25, 28-35 above, and further in view of Ni (US 20110202119 A1).
Re. claims 26-27, the combined invention teaches the claimed invention except the patient support comprises the at least one external sensor, which comprises at least one of: a pressure sensor; an accelerometer; and a piezoelectric sensor, and wherein the at least one external sensor comprises: an airway position sensing arrangement; an airflow sensing arrangement; an airflow obstruction sensing arrangement; a sleep disordered breathing (SDB) sensing arrangement to sense at least apneas and hypopneas; a respiratory sensing arrangement; and a body position sensing arrangement, but Ni discloses in paragraph 0040 a system/method of treating sleep apnea comprising a sensing module which “receives and tracks signals from various physiologic sensors (such as a pressure sensor, blood oxygenation sensor, acoustic sensor, electrocardiogram (ECG) sensor, or impedance sensor) in order to determine a respiratory state of a patient, whether or not the patient is asleep or awake, and other respiratory-associated indicators, etc.”, and “sensing monitor 120 includes a body parameter 130, which includes at least one of a position-sensing component 132 or a motion-sensing component 134. In one embodiment, the motion-sensing component 134 tracks sensing of "seismic" activity (via an accelerometer or a piezoelectric transducer) that is indicative of walking, body motion, talking, etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensing module of Ni into the combined invention in order to sense and mitigate instances of disordered breathing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (US 20130231726 A1) discloses an electrode cuff system further comprising an external support module including “one or more of a garment 360, pillow 362, bed 364, and headband 366” (paragraph 0052).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792